ICJ_067_GulfOfMaine_CAN_USA_1983-07-27_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 27 JUILLET 1983

1983

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 27 JULY 1983
Mode officiel de citation :

Délimitation de la frontiére maritime dans la région du golfe du Maine,
ordonnance du 27 juillet 1983, C.J. Recueil 1983, p. 6.

Official citation :

Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Order of 27 July 1983, I. C.J. Reports 1983, p. 6.

 

N° de vente : 48 6
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1983 1983
27 July
‘ General List
27 July 1983 No. 67

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY IN
THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER

The President of the Chamber of the International Court of Justice
formed to deal with the case concerning Delimitation of the Maritime
Boundary in the Gulf of Maine Area between Canada and the United States
of America,

Having regard to Article 48 of the Statute of the Court and to Article 18,
paragraph 3, Article 31, Article 44, Article 46, Article 49, paragraph 3,
and Article 92 of the Rules of Court,

Having regard to the Special Agreement concluded on 29 March 1979,
and subsequently altered, between Canada and the United States of
America to submit to a chamber of the Court the delimitation of the
maritime boundary in the Gulf of Maine area,

Having regard to the Order of 5 November 1982 fixing 28 June 1983 as
the time-limit for the filing of the Counter-Memorial of each Party ;

Whereas the Counter-Memorials of Canada and of the United States of
America were each filed within the said time-limit ;

Whereas at a meeting held this day each of the two Agents informed the
President of the Chamber that his Government desired to be authorized to
file a further pleading ;

Whereas under Article VI, paragraph 1, of the Special Agreement of
29 March 1979 the Chamber is requested to authorize the submission not

4
GULF OF MAINE (ORDER 27 VII 83) 7

only of Memorials and Counter-Memorials but also of any further plead-
ings it finds necessary ;

Whereas in the present case the filing of a reply by the Parties is found to
be necessary ;

Authorizes the filing of replies by Canada and the United States of
America and fixes 12 December 1983 as the time-limit for the filing of such
replies.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of July, one thou-
sand nine hundred and eighty-three, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the
Government of Canada and to the Government of the United States of
America, respectively.

(Signed) Roberto AGo,
President of the Chamber.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
